Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the After Final Amendment filed on 06/23/2022.
Claims 1-4, 7-12, 15-18 and 23-28 are under examination. Claims 5-6, 13-14 and 19-20 have been cancelled.


Allowable Subject Matter
Claims 1-4, 7-12, 15-18 and 23-28 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 06/23/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20210243595 A1		Use Of Geolocation To Improve Security While Protecting Privacy
US 20170155703 A1		INTERNET OF THINGS (IoT) PLATFORM AND APPLICATION FRAMEWORK
US 20010007058 A1		Remote control for extracorporeal blood processing machines
US 20100257490 A1		Preventing Unintentional Activation And/Or Input In An Electronic Device
US 20200249752 A1		GESTURE BASED USER INTERFACES, APPARATUSES AND SYSTEMS USING EYE TRACKING, HEAD TRACKING, HAND TRACKING, FACIAL EXPRESSIONS AND OTHER USER ACTIONS
US 20180249069 A1		MANAGING CAMERA USAGE WITH WARNINGS AND/OR DISABLEMENT
US 20150189377 A1		METHODS AND SYSTEMS FOR ADJUSTING USER INPUT INTERACTION TYPES BASED ON THE LEVEL OF ENGAGEMENT OF A USER
US 5923516 A			Apparatus for protecting electrical and electronic equipment and associated method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431